Third District Court of Appeal
                               State of Florida

                           Opinion filed May 15, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-244
                          Lower Tribunal No. 14-8095
                             ________________


                           OneWest Bank, N.A.,
                                    Appellant,

                                        vs.

                     Gloria Leek-Tannenbaum, etc.,
                                    Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

      Bradley Arant Boult Cummings LLP, and D. Brian O'Dell (Birmingham,
AL), for appellant.

     Jacobs Legal, PLLC, and Bruce Jacobs, for appellee.


Before EMAS, C.J., and LOGUE and MILLER, JJ.

     LOGUE, J.

     Applying “our rather unremarkable precedent that, as a matter of law, when

the surviving spouse signed the mortgage as a borrower, as revealed by an
examination of the mortgage itself, the spouse will be treated as a borrower for

purposes of the mortgage,” OneWest Bank, FSB v. Palmero, No. 3D14-3114, slip

op. at 21 (Fla. 3d DCA Apr. 24, 2019) (en banc) (citation and quotation omitted),

we affirm.

      EMAS, C.J., concurs.




                                       2
                                      OneWest, N.A. v. Gloria Leek-Tannenbaum
                                                             Case No. 3D18-244

MILLER, J., specially concurring.

      Although I am constrained by the authority of precedent, neither

distinguishable upon legal principle nor material fact, to concur, the concerns

expressed in my dissenting opinion in OneWest Bank, FSB v. Palmero, No. 3D14-

3114, at *38 (Fla. 3d DCA April 24, 2019) (Miller, J., dissenting) (discussing the

majority’s abandonment of long-standing, controlling principles of law) remain.




                                        3